Title: From George Washington to James Muir, 24 February 1794
From: Washington, George
To: Muir, James


          
            Sir,
            Philadelphia 24th Feby 1794
          
          I have received your letter of the 12th instant, and will direct my Manager Mr Pearce
            to pay my annual donation for the education of orphan children, or the children of
            indigent parents who are unable to be at the expence themselves.
          
          I had pleasure in appropriating this money to such uses—as I always shall in that of
            paying it. I confess, however, I should derive satisfaction from knowing what children
            have, heretofore, received the benefit of it; and who now are in the enjoyment
            thereof.
          Never, since the commencement of this institution, have I ever received the least
            information (except in a single instance) on this head, although application for it to
            individuals has been frequently made.
          As you Sir, appear to be in the exercise of this trust—let me pray you to have the
            goodness to gratify this wish of mine. with respect I am
            Reverend Sir Your most Obedt Servt
          
            Go: Washington
          
        